Title: To Thomas Jefferson from James Madison, 1 April 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dept. of State,April 15, 1808. [i.e. 1 Apr.]
                  
                  A Report to the President.
                  The Secretary of State has the honor to Report to the President in conformity to the Resolution of the House of Representatives of the 30th. of March, that the only information which has been received respecting the letter from which the extract inserted in Genl. Armstrong’s letter to the Secretary of State, of January 22d. 1808, was taken in the extract itself to which no date is given, and that no copy of any letter from the French Ministry to him is subjoined to or known to be referred to in his said letter of January 22d. except that a copy of which was communicated to Congress by the President on the 29 March, and which bears date the 15, January 1808. It does not appear from any information received by the Department of State, at what date either this letter of January 15th—or the letter from which the inserted extract was taken were received by the Minister of the United States at Paris.
                  Respectfully submitted.
                  
                     James Madison 
                     
                  
               